Cooperation Agreement


Party A: Beijing CNET Online Advertising Co., Ltd.
Party B: Shanghai Borong Dingsi Computer Technology Co., Ltd.


Party A and Party B formed the intent of cooperation and reached the following
agreement with regards to Party A’s investment in and control of equity in Party
B and its business of “Internet Banking Outdoor Commercial Screens” for China
Construction Bank’s domestic internet sites.


Section 1: Scope of Cooperation


 
·
Through friendly negotiations, Party A agrees to invest RMB4,000,000 in Party B
for the purpose of purchase of the hardware of the Internet Banking All-in-One
Engine for its internet banking project; Party B shall invest RMB1,000,000 for
its daily operation. After the investment, Party A holds 51% of Party B’s total
shares, the board of directors of Party B shall be elected by Party A. The board
of directors shall manage Party B’s business directions and goals.



Section 2: Terms of Cooperation


 
1.
This Agreement shall be effective from the signing of this Agreement. Party A
shall remit RMB1,500,000 to Party B’s designated domestic account within 5
business days, which amount shall be the deposit.

 
2.
Party B promises to complete its domestic legal structure prior to December 31,
2008, and obtain the certificate of establishment and other relevant approvals
from the Chinese State Administration of Industry and Commerce, then Party A
shall remit RMB2,500,000 to the designated account in accordance with other
arrangement agreed to by both parties.

 
3.
Because Party B does not possess the capability for advertising business, the
Parties agree that the revenue from advertising business shall remit to the
account of Party A and Party B shall not run the advertising business.



Section 3: Covenants of Board of Directors and Executive Officers


 
1.
Party A shall appoint two representatives to the Board of Directors of Party B.
Party A’s representative shall be the President of the Board and Party B shall
appoint the CEO. Party A shall appoint two directors and Party B shall appoint
one director to the Board.

 
2.
After the set-up of the Board, the Board shall nominate executive officers and
arrange the organizational structure and senior executives of the company. The
right to appoint and remove any senior executive above the office of vice
president shall rest with the Board.

 
3.
Party A shall have one veto vote for such major decisions of the company as
mergers and acquisitions, external investment, etc.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 4: Covenants of Financial Management


 
1.
The Parties shall manage the financials of the company according to the
financial management system put forward by Party A’s strategic investor and Hong
Kong accounting standards and require the company to operate the business
strictly in accordance to the new accounting rules.

 
2.
The Parties agree that the major operation of the company shall be based
domestically. The accounting methods and tax reporting forms shall follow the
accounting regulations of the Chinese government. If there is to be any
inconsistency, the Parties agree to negotiate a solution.

 
3.
From the date when Party A agrees to invest in Party B, Party A may appoint an
accounting executive to participate in the daily operation of Party B and the
establishment of standard service fees.



Section 5: Rights and Obligations of Party A


 
1.
Party B shall provide Party A with comprehensive legal files and the company’s
files. Party B shall cooperate fully in providing what Party A needs such as the
legal structure and preparation of instruments, to preserve the timely upgrade
of legal files of the Beijing CNET Online Media Group.

 
2.
Party B shall cooperate fully with Party A in providing marketing statistics of
the company and manuals.

 
3.
Party B promised not to provide any company or individual with any intellectual
property documents and statistics (including software discs, user manuals,
technical documents, etc.)

 
4.
After Party A provides and promotes client contracts and related statistics,
Party B shall provide external contracts strictly according to this Agreement in
order to ensure the normal operation of company clients and shall not utilize
any external contracts not agreed to by the Parties in order to complete the
company’s legal files and minimize any legal risks for the company.

 
5.
Party B shall provide any related legal files for any change in Party B’s
employees and recruitment, removal, change of positions, etc. For its current
employees, it shall make labor contracts according to the applicable laws and
regulations of the Chinese government, provide them with the three insurance and
social security and in the meantime improve the wage withholding system and
promise to provide timely updated personnel files to Party A.



Section 6: Rights and Obligations of Party B


 
1.
According to the agreements of the Parties, Party A shall have the exclusive
right and require Party B not to engage in any activity harmful or not agreed to
by the Parties or to disclose any information disadvantageous to Party A.

 
2.
Party B shall cooperate fully with Party A in conducting public relations,
promotion and marketing activities.

 
3.
In the promotion and marketing of capital markets, Party B shall utilize the
marketing statistics, manual and medial resources provided by Party A.

 
4.
Party B shall adhere strictly to requirements when using Party A’s trademarks,
domain names and web sites’ names, and to keep complete and confidential the
data provided by Party A.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 7: Confidentiality


The Parties shall keep confidential the terms of this Agreement and all matters
related to the implementation thereof and the duty of confidentiality applies to
all matters learnt during the course of cooperation and any other related
commercial secrets.


Section 8: Breach


If there is breach to this Agreement, then lawsuits should be filed in Beijing
according to the place of Agreement.


 Section 9: Dispute Resolution


If there is any dispute in the implementation of this Agreement, the Parties
shall first resort to full negotiation and arbitration, and if unsuccessful, any
Party may file lawsuits in Beijing according to the place of Agreement.


Section 10: Amendment and Supplement


Any amendment and supplement to this Agreement shall be only valid after the
written confirmation by both Parties.


Section 11: Effectiveness


This Agreement shall be effective after the signing by both Parties and has four
counterparts, which each Party holds two copies having the same validity and
enforceability. Any written supplemental agreement shall have the same validity
and enforceability.


Party A (Seal): Beijing CNET Online Advertising Co., Ltd.


/s/ Handong Cheng
Signature of Authorized Representative: Handong Cheng


July 8, 2008


Party B (Seal): Shanghai Borong Dingsi Computer Technology Co., Ltd.


/s/ Hai Cui


Signature of Authorized Representative: Hai Cui


July 8, 2008


 
 

--------------------------------------------------------------------------------

 
 